Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The amendment filed 01 February 2021 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claims 2, 6 and 17 have been canceled.
2. No new Claims have been added.
3. Claims 1 and 3 have been amended. 
4. Remarks drawn to rejections under 35 USC 102/103, 103 and double patenting.
The following objection(s)/rejection(s) has/have been overcome:
5. The Terminal Disclaimer filed on 02/01/2021, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Nos. 16/767,955, 16/499,123 and 16/609,047 has been reviewed and is accepted. The Terminal Disclaimer has been recorded. Therefore, the obviousness-type double patenting rejections of record in the Office Action dated 01 September 2020 is withdrawn.
	Claims 1, 3-5 and 7-16 are pending in the case. Claims 4-5 and 7-10 have been withdrawn from consideration as being drawn to a non-elected invention. Claims 1, 3 and 11-16 are under consideration in this Action.
	The following rejections are necessitated by Applicant's amendment filed 01 February 2021 wherein the limitations in pending claims 1 and 3 have been amended. In claim 1 limitation regarding molecular weight range has been amended and limitation regarding the molecular weight distribution ratio (from claim 2) has been added. In claim 3 the term ‘the’ at line 2 has been replaced by the term ‘a’. 
Priority
It is acknowledged that an English translation of the foreign priority document is not needed.
Information Disclosure Statement
	Foreign language references listed in the Information Disclosure Statement(s) filed on 11/30/2020 and 02/01/2021, for which no English translation has been provided, have not been considered. If an English abstract or equivalent has been provided or available for a foreign language document then only the English abstract or equivalent has been considered. If a description of relevance of a reference has been taught in the International Search Report then only such relevance has been considered.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cushman et al (US 3,891,620, of record).
gum ghatti which is produced via the same process, namely acidolysis (col. 2, lines 1-28 and lines 38-67; col. 3, lines 1-20). Since the low molecular weight gum ghatti is prepared via the same process steps and reagents as in the instant case, it must have the molecular weight range and molecular weight distribution in the range recited in instant claims 1-2. Cushman teaches making an emulsion composition comprising the low molecular weight gum ghatti (col. 2, lines 29-37; col. 4, line 1 through col. 5, line 40; limitations of claims 11-13). Cushman et al anticipates instant claims 1-2 and 11-13.
To the extent that Applicant may argue that the instantly claimed invention is not anticipated by the teachings of Cushman et al, it would have been prima facie obvious for one of ordinary skill in the art to make the instant low molecular weight gum ghatti and its emulsion composition. One of ordinary skill in the art would also find it obvious to make the composition comprising the low molecular weight gum ghatti based on the teachings of Cushman. The artisan would be motivated to make the instant composition since low molecular weight gum ghatti and its emulsion composition is stable (Cushman, col. 1, lines 55-67) and is useful in the pharmaceutical and food industries (col. 1, lines 11-18). In view of the teachings of Cushman the artisan would also adjust the process conditions and parameters to obtain gum ghatti in the claimed molecular weight range and molecular weight distribution for the purpose of optimization.
Response to Applicant’s Remarks
Applicant has traversed the rejection of claims 1-2 and 11-13 under 35 USC 102/103 arguing that:
According to the Declaration under 37 CFR 1.132 by inventor Kinoshita, Table 1 shows that the range of Mw of gum ghatti according to Cushman was 0.102x106 to 0.331x106, but the 
Applicant’s arguments and the Declaration have been considered but are not found to be persuasive. 
According to Table 1 in the Declaration, in the Cushman’s method the temperature used in 95oC for 30 minutes. The acid used is HCl and the acid concentrations used are 1, 0.8, 0.5 and 0.1% at pH of 0.78, 0.93, 1.2 and 3.2. The conditions and the acid used in the SEG method are completely different. This is not a proper comparison. The comparative results disclosed in the Declaration cannot be used for shown that the instant gum ghatti is different from that of Cushman. Moreover, Cushman suggests adjusting pH, time and concentration of acid for the hydrolysis (col. 3). This is a suggestion to the artisan in the alternative, to adjust process conditions for obtaining gum ghatti having superior emulsifying properties. The rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Cushman (US 3,891,620, of record) in view of Amar et al (Foods and Food Ingredients Journal .
Cushman’s teachings are set forth above. Cushman does not exemplify the type of compositions recited in the instant claims and the particle size range as in claims 3 and 17. However, the use of gum ghatti in food and pharmaceutical industry is taught.
Amar et al, drawn to gum ghatti, teaches that it is used as a drug for treating several medical conditions (page 276, part 4). 
Ido et al studied compositions comprising gum ghatti in various concentrations and particle sizes and found that they are stable and retain the particle size for a long time (pages 367-369).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to make the instant compositions in view of the combined teachings of the prior art. One of ordinary skill in the art would be motivated to make the instant compositions since such compositions made using the instant gum ghatti will be more stable (as taught by Cushman and Ido), which is important for storage and use when needed. One of ordinary skill in the art would adjust the molecular weight range and particle size for the purpose of obtaining compositions having optimal stability. 
Response to Applicant’s Remarks
Applicant has traversed the rejection under 35 USC 103 arguing that claims 3 and 14-16 depend from claim 1 and are distinguished from Cushman for at least the reasons given for traversal of eh 102/103 rejection of claim 1. Amar and Ido do not remedy the deficiencies of Cushman (page 7 of Remarks).
.

Conclusion
1. Elected claims 1-3 and 11-17 (Group I) are rejected.
2. Claims 4-5 and 7-10 (Group II) have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GANAPATHY KRISHNAN/Primary Examiner, Art Unit 1623